Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:18-cv-02412-RBJ


  RUTH MARK;
  and those similarly situated;
           Plaintiffs,
  v.
  O.P.E.N. AMERICA, INC. D/B/A OPENWORKS;
           Defendants.



                                        CIVIL SCHEDULING ORDER


                  1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL

           The scheduling conference in this matter was held on January 8, 2019 at 2:00 p.m. before

  Judge R. Brooke Jackson. David Seligman, Alexander Hood, and Catherine Ordoñez of Towards

  Justice, 1410 High Street, Suite 300, Denver, CO 80218 appeared on behalf of Plaintiff Ruth

  Mark and other Plaintiffs to opt-in to this action pursuant to 29 U.S.C. § 216(b). William L.

  Thorpe and André H. Merrett of Thorpe Shwer, P.C., 3200 N. Central Ave., Ste. 1560, Phoenix,

  AZ 85012 appeared on behalf of Defendant O.P.E.N. America, Inc. (“OpenWorks”).1

                                     2. STATEMENT OF JURISDICTION

           Plaintiff believes that this Court has jurisdiction of this matter pursuant to 28 U.S.C. §

  1331 (federal question), the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b).




  1
   OpenWorks’s participation in the preparation of this Civil Scheduling Order, the conference pursuant to Fed. R.
  Civ. P. 26(f), or the scheduling conference should not be construed as a waiver of its arguments in its Motion to Stay
  Litigation [Dkt. 10] (the “Motion”).


                                                            1
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 2 of 11




  Additionally, Plaintiff believes that this Court has supplemental jurisdiction pursuant to 28

  U.S.C. § 1367 over her related claims under state law.

         Plaintiff also believes that venue is proper pursuant to 28 U.S.C. § 1391 and that a

  substantial part of the events giving rise to Plaintiff’s claims occurred in this District, where she

  performed the work at issue in this case.

         As OpenWorks argues in the Motion, it believes that Plaintiff agreed to arbitrate the

  claims asserted in this action and, therefore, neither jurisdiction nor venue are proper.

                              3. STATEMENT OF CLAIMS AND DEFENSES

         a.      Plaintiff:

         This case involves OpenWorks’s practice of misclassifying its cleaning workers as

  franchisees as opposed to employees. Notwithstanding that OpenWorks retains complete control

  to contract with customers and assign accounts to workers, it purports not to employ any of those

  workers. Instead of paying its workers minimum wage or overtime for their hours worked, as

  required by state and federal law, it requires those workers to pay OpenWorks extraordinary

  startup fees for the opportunity to work for OpenWorks. OpenWorks recruits its workers by

  fraudulently overstating the success of its franchisees.

         These alleged violations support Plaintiff’s putative class and collective action claims

  brought under state and federal law.

         b.      Defendant:

         This litigation arises out of Plaintiff’s purchase of a franchise from OpenWorks on

  September 12, 2016. In connection with Plaintiff’s purchase of the franchise, Plaintiff executed

  an OpenWorks Janitorial Franchise Agreement (the “Agreement”), which included a binding




                                                    2
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 3 of 11




  arbitration provision requiring arbitration in Phoenix, Arizona.2 The arbitration provision is

  explicit and broadly applies to any dispute or claim arising out of or in connection with the

  Agreement.

           In this lawsuit, Plaintiff claims that (a) the Agreement notwithstanding,

  OpenWorks misclassified her as an independent franchisee rather than as an employee; (b)

  because she was an employee, OpenWorks violated the Fair Labor Standards Act, 29 U.S.C. §

  201 et seq. (the “FLSA”) and Colorado’s Minimum Wage and Overtime Law, Colo. Rev.

  Stat. § 8-6-101 et seq. (the “CWA”) by failing to pay a proper minimum wage or overtime; (c)

  OpenWorks fraudulently induced her to enter into the Agreement; (d) Open Works negligently

  provided information to her in connection with the execution of the Agreement; and (e)

  OpenWorks breached the implied covenant of good faith and fair dealing in the performance of,

  or failure to perform, one or more of its obligations under the Agreement. Plaintiff’s claims,

  however, arise out of and are in connection with the Agreement. Plaintiff unequivocally agreed

  to arbitrate such claims in Phoenix, Arizona when she executed the Agreement.3


                                              4. UNDISPUTED FACTS

           If the Court denies the Motion, then the parties will work together as the factual record

  develops to identify undisputed facts.




  2
    OpenWorks requires its franchisees to be legal entities as opposed to individuals. For this reason, the Agreement
  required Plaintiff to transfer all of her rights and obligations under the Agreement to a legal entity of which she
  beneficially owned 100% of the equity within 90 days after the Agreement’s effective date (the “Required
  Assignment). On January 18, 2017, Plaintiff transferred all rights, duties, and obligations of the Agreement to her
  limited liability company, “Ruth, LLC,” via a fully executed Assignment of All Franchise Rights of Individual(s) to
  Their Entity (the “Assignment”). Plaintiff’s transfer of all rights, duties, and obligations under the Agreement to Ruth,
  LLC, calls into question whether she has standing to bring this claim as an individual.
  3
   Without prejudice to its Motion, OpenWorks denies any liability to Plaintiff on any claim asserted against it in her
  Complaint and will vigorously defend this action if required to do so.


                                                             3
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 4 of 11




                                  5. COMPUTATION OF DAMAGES

            a.     Plaintiff:

            The computation of damages claimed by Plaintiff cannot be precisely calculated without

  the benefit of further discovery.

            Plaintiff seeks damages for herself and all other similarly situated workers in the amount

  of their respective unpaid compensation, including wages and overtime compensation,

  deductions of their wages, plus an equal amount of liquidated damages and applicable penalties.

  Plaintiff also seeks economic, compensatory, and punitive damages arising from Defendant’s

  misconduct.

            Additionally, Plaintiff seeks payment of her attorney’s fees and costs associated with this

  action.

            b.     Defendant:

            OpenWorks does not seek a recovery of damages in this action. However, should it

  become necessary OpenWorks intends to seek the recovery of its attorneys’ fees incurred in this

  action.

            6. REPORT OF PRECONFERENCE DISCOVERY AND MEETING UNDER
                                 FED.R.CIV.P. 26(f)

             a.     Date of Rule 26(f) meeting.
            The Rule 26(f) conference occurred on January 3, 2019.

             b.     Names of each participant and party he/she represented.

            David H. Seligman appeared for Plaintiff, and André H. Merrett appeared for Defendant.

             c.     Statement as to when Rule 26(a)(1) disclosures were made or will be made.
            The parties will agree to a deadline for the exchange of Rule 26(a)(1) disclosures if the

  Court denies the Motion.


                                                     4
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 5 of 11




          d.      Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
                  Civ. P. 26(a)(1).
         No proposed changes.

          e.      Statement concerning any agreements to conduct informal discovery:

         If the Court denies the Motion, then the parties will discuss possible agreements

  regarding informal discovery.

          f.      Statement concerning any other agreements or procedures to reduce discovery
                  and other litigation costs, including the use of a unified exhibit numbering system.

         If the Court denies the Motion, then the parties will work cooperatively and in good faith

  to reduce discovery and other litigation costs. The parties shall follow the Court’s Discovery

  Dispute procedure as outlined in its Practice Standards. Exhibits shall be numbered according to

  the Court’s Practice Standards, with numbers for the Plaintiffs and letters for the Defendants.

          g.      Statement as to whether the parties anticipate that their claims or defenses will
                  involve extensive electronically stored information, or that a substantial amount of
                  disclosure or discovery will involve information or records maintained in
                  electronic form.

         The parties do not anticipate that their claims or defenses will involve unusually

  extensive electronically stored information, or that a substantial amount of disclosure or

  discovery will involve information or records maintained in electronic form. Where possible, the

  parties will produce documents in a searchable PDF format. Upon request of another party,

  where reasonably possible to do so, the parties will produce documents in their native format

  and/or allow inspection of documents.

         h.     Statement summarizing the parties’ discussions regarding the possibilities for
  promptly settling or resolving the case.

          The parties have not discussed the possibility of early resolution of this matter.

   However, OpenWorks filed a Petition to Compel Arbitration Pursuant to 9 U.S.C. § 4 in the

   District Court for the District of Arizona on November 5, 2018. The Petition is still pending.


                                                   5
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 6 of 11




                                               7. C ONSENT

          All parties have not consented to the exercise of jurisdiction of the Magistrate Judge.

                                       8. DISCOVERY LIMITATIONS

         a.      Modifications which any party proposes to the presumptive numbers of
                 depositions or interrogatories contained in the Federal Rules.

          The parties do not propose any modification to the presumptive limits in the Federal

   Rules for depositions or interrogatories.

         b.      Limitations which any party proposes on the length of depositions.

         The parties do not propose any modification to the length of depositions set forth in Fed.

  R. Civ. P. 30(d)(1).

         c.      Limitations which any party proposes on the number of requests for production
                 and/or requests for admission.

         Plaintiff proposes that each party be allowed to serve twenty-five (25) requests for

  production and twenty-five (25) requests for admission on the other party.

         Plaintiff states that she will oppose any attempt by Defendant to serve requests for

  production and/or admission on some or all class members should such requests be geared toward

  deterring opt-in participation in the action or be unduly burdensome.

         OpenWorks may propose limitations on the number of requests for production and/or

  requests for admission if the Court denies the Motion.

         d.      Other Planning or Discovery Orders.

           The parties are not aware of any other issues requiring the Court’s attention, aside from

  the matters outlined here and resolution of Defendant’s Motion.



                                   9. CASE PLAN AND SCHEDULE




                                                     6
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 7 of 11




         a.      Deadline for Joinder of Parties and Amendment of Pleadings: April 26, 2019, excluding

  claims by any parties opting into the case following court-supervised notice pursuant to the Fair

  Labor Standards Act.

         b.      Discovery Cut-off: January 31, 2020. Plaintiffs propose that, should the Court grant

  Plaintiffs’ forthcoming Motion for Class Certification, the Court set a second scheduling

  conference and modify the scheduling order to accommodate classwide merits discovery.

         c.      Dispositive Motion Deadline: April 3, 2020.

         d.      Expert Witness Disclosure

                 1.      The parties shall identify anticipated fields of expert testimony, if any, on
                         or before September 27, 2019.


                 2.      Limitations which the parties propose on the use or number of expert
                         witnesses.

                         None.

                 3.      The parties shall designate all experts and provide opposing counsel
                         and any pro se parties with all information specified in Fed. R. Civ. P.
                         26(a)(2) on or before January 10, 2020.

                 4.      The parties shall designate all rebuttal experts and provide opposing
                         counsel and any pro se party with all information specified in Fed. R.
                         Civ. P. 26(a)(2) on or before February 7, 2020.

         e.      Identification of Persons to Be Deposed:

                 1. Plaintiff: Plaintiff intends to depose Defendant, individuals disclosed by
                    Defendant, and others who Plaintiff later identifies as having relevant
                    information about this dispute.

                 2. Defendant: If necessary, OpenWorks intends to depose the following
                    individuals.
                        a. Ruth Mark
                        b. Spouse of Ruth Mark
                        c. Employees of Ruth, LLC
                        d. All individuals disclosed by Plaintiff in accordance with Fed. R. Civ.
                           P. 26(a)(i)
                        e. Any expert disclosed by Plaintiff pursuant to Fed. R. Civ. P. 26(a)(2).


                                                    7
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 8 of 11




        f.    Deadline for Interrogatories: December 13, 2019.

        g.    Deadline for Requests for Production of Documents and/or Admissions:
              December 13, 2019.


                         10. DATES FOR FURTHER CONFERENCES

        a.    Status conferences will be held in this case at the following dates and times:

                                                                                            .

        b.    A final pretrial conference will be held in this case on ____________at
              ________o’clock _____m. A Final Pretrial Order shall be prepared by the
              parties and submitted to the court no later than seven (7) days before the final
              pretrial conference.

                             11. OTHER SCHEDULING MATTERS

        a.    Identify those discovery or scheduling issues, if any, on which counsel after a

              good faith effort, were unable to reach an agreement.

              None.

        b.    Anticipated length of trial and whether trial is to the court or jury:

              10-day jury trial.

        c.    Identify pretrial proceedings, if any, that the parties believe may be more

              efficiently or economically conducted in the District Court’s facilities at 212 N.

              Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall

              U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand Junction,

              Colorado 81501-2520; or the U.S. Courthouse/Federal Building, 103 Sheppard

              Drive, Durango, Colorado 81303-3439.

              None.

                         12. NOTICE TO COUNSEL AND PRO SE PARTIES




                                                 8
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 9 of 11




            The parties filing motions for extension of time or continuances must comply with

   D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

   moving attorney’s client, all attorneys of record, and all pro se parties.

            Counsel will be expected to be familiar and comply with the Pretrial and Trial Procedures or

   Practice Standards established by the judicial officer presiding over the trial of this case.

           With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a) and Judge

  R. Brooke Jackson’s Discovery Dispute procedure.

            Counsel and unrepresented parties are reminded that any change of contact information

   must be reported and filed with the Court pursuant to the applicable local rule.

                                 13. AMENDMENTS TO SCHEDULING ORDER

           The scheduling order may be altered or amended only upon a showing of good cause.

  Certification of a FLSA opt-in class or a Rule 23 class will constitute good cause for amending

  the scheduling order to permit further discovery and proceedings consistent with the Court’s

  order.



   DATED at Denver, Colorado, this               day of                    , 2019.

                                                                BY THE COURT:




                                                                Hon. R. Brooke Jackson
                                                                United States Judge




  APPROVED:




                                                          9
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 10 of 11




   s/ David H. Seligman _______

   David H. Seligman
   Alexander N. Hood
   Catherine Ordoñez
   Towards Justice
   1410 High Street, Suite 300
   Denver, CO 80218
   Telephone: (720) 248-8426
   Fax: (303) 957-2289
   Alex@towardsjustice.org
   David@towardsjustice.org
   Attorneys for Plaintiffs


   APPROVED:

   s/André H. Merrett _______

   William L. Thorpe
   André H. Merrett
   Nicole M. Stewart
   THORPE SHWER, P.C.
   3200 N. Central Ave., Ste. 1560
   Phoenix, AZ 85012
   Telephone: (602) 682-6100
   Fax: (602) 682-6149
   wthorpe@thorpeshwer.com
   amerrett@thorpeshwer.com
   nstewart@thorpeshwer.com

   Michelle Harden
   MESSNER REEVES LLP
   1430 Wynkoop St., Ste. 300
   Denver, CO 80202
   Telephone: (303) 632-1800
   mharden@messner.com

   Attorneys for Defendant




                                       10
Case 1:18-cv-02412-RBJ-NRN Document 28 Filed 01/04/19 USDC Colorado Page 11 of 11




                                         Certificate of Service
           I hereby certify that on January 4, 2019, I served a true and correct copy of the forgoing
   on all parties that have appeared pursuant to Fed. R. Civ. P. 5.

                                                        s/David Seligman
                                                        David Seligman
